Exhibit 10-g

 

ADC TELECOMMUNICATIONS, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

Optionee:

«First_Name» «MI» «Last_Name»

Option Number:

«Num»

 

 

 

 

ID:

«ID»

Plan:

«Plan»

 

This Nonqualified Stock Option Agreement (the “Agreement”) is entered into
effective «Effective_Date» by and between ADC Telecommunications, Inc., a
Minnesota corporation, (the “Company”), and the above-identified Optionee
pursuant to the Company’s Global Stock Incentive Plan (the “Plan”).

 

Effective the date written above, the Optionee has been granted an option (the
“Option”) to purchase all or any part of an aggregate of «SHARES_GRANTED» shares
of common stock, par value US$.20 per share, of the Company (the “Common Stock”)
at the price of US$«OPTION_PRICE» per share subject to the terms and conditions
set forth herein, the Plan and Exhibits A and B to this Agreement.  This Option
is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The total aggregate purchase price for all of the shares purchasable under this
Option is US$«Total_option_price».

 

Subject to the terms and conditions of this Agreement, Exhibits A and B to this
Agreement and the Plan, this Option shall in all events terminate ten (10) years
after the date of grant (the “Expiration Date”).  The shares subject to this
Option shall vest and may be exercised in whole or in part by the Optionee
according to the following vesting schedule:

 

Vesting Date

 

Number of Option
Shares Vesting

 

Expiration Date

 

 

 

 

 

 

Subject to the provisions of the Plan and Exhibits A and B, the Optionee must be
actively employed by the Company or any of its Affiliates on each Vesting Date
for vesting to occur.  Termination of employment after a Vesting Date may
accelerate the Expiration Date (see terms of the Plan and Exhibits A and B).

 

Optionee and the Company agree that these Options are granted under and governed
by the terms and conditions of this Agreement, Exhibits A and B to this
Agreement, and the Plan.  Each of these documents and a Prospectus related to
shares covered by the Plan has been provided to Optionee.  Optionee specifically
acknowledges that Exhibit A to this Agreement contains an agreement by Optionee
not to solicit employees of the Company or its Affiliates on behalf of any other
employer, a data privacy consent by Optionee and certain other acknowledgements
by Optionee.  In addition, Optionee acknowledges that Exhibit B includes
country-specific terms which apply to the Option.

 

Optionee acknowledges that this Option is subject to the ongoing discretionary
authority of the Company to determine: (i) the permissible manner of exercise of
the Option (including but not limited to the authority of the Company to require
a mandatory cashless exercise); (ii) the permissible timing of exercise of the
Option; and (iii) any other restrictions that the

 

--------------------------------------------------------------------------------


 

Company deems necessary and advisable, including but not limited to restrictions
pertaining to applicable law.  Optionee further acknowledges that in the event
the Optionee chooses to effect a simultaneous exercise and sale of all or a
portion of the shares that are subject to this Option, neither the Company nor
its third party stock option administrator will guarantee any particular market
price for the sale of the shares, nor shall the Company or its third party
administrator be responsible for any failure to obtain any particular market
price due to delays in the exercise of this Option or any other reason.

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

 

 

 

 

«Effective  Date»

 

Jeffrey D. Pflaum, Vice President, Corporate Secretary
& General Counsel

Date

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

«First_Name» «MI» «Last_Name»

Date

Government/Taxpayer ID#

 

 

 

Home Address

 

 

 

 

 

 

 

 

THE OPTIONEE MUST PROMPTLY SIGN AND RETURN THIS AGREEMENT TO THE COMPANY AT THE
ADDRESS LISTED BELOW.  IF THIS AGREEMENT IS NOT SIGNED AND RETURNED WITHIN SIXTY
(60) DAYS FROM THE DATE OF MAILING THIS AGREEMENT, THIS OPTION SHALL BE VOID AND
HAVE NO FORCE OR EFFECT.

 

Postal Mail:

ADC

Attn:  HR Stock Compensation, MS 56

P.O. Box 1101

Minneapolis, MN 55440-1101 USA

 

Express Mail:

ADC

Attn:  HR Stock Compensation, MS 56

13625 Technology Drive

Eden Prairie, MN 55344 USA

 

For questions regarding this Option, please contact ADC’s HR Stock Compensation
Group as follows:

 

Email:

stockprograms@adc.com

 

 

Facsimile:

952-238-1525

 

2

--------------------------------------------------------------------------------


 

Telephone:

952-917-0576

 

800-366-3889 ext. 70576

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE

ADC TELECOMMUNICATIONS, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Exhibit A is part of and incorporated by reference into the Nonqualified
Stock Option Agreement (the “Agreement”) issued by ADC Telecommunications, Inc.
(the “Company”) pursuant to the Company’s Global Stock Incentive Plan (the
“Plan”).

 

Unless otherwise defined herein, capitalized terms shall have the meaning given
such term in the Agreement.

 

4

--------------------------------------------------------------------------------


 

1.                                      Grant of Option

 

Refer to the Agreement for a description of the Option grants, including the
total number of shares of Common Stock covered by this Option, the exercise
price per share, and the schedule for vesting.  This Option is not intended to
be an incentive stock option within the meaning of Section 422 of the U.S.
Internal Revenue Code.

 

2.                                      Duration and Exercisability

 

(a)                                  This Option shall vest and become
exercisable in accordance with the schedule set forth on the Agreement.  This
Option shall in all events terminate ten (10) years after the date of grant, if
not earlier in the event of termination of employment.

 

(b)                                 Notwithstanding the provisions contained in
Section 2(a) above, but subject to the other terms and conditions set forth
herein, this Option shall become fully vested and exercisable on the date of a
“Change in Control” (as hereinafter defined).  For purposes of the Agreement and
this Exhibit A to the Agreement, the following terms shall have the definitions
set forth below:

 

(i)                                     “Change in Control” shall mean:

 

(A)                              a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement;

 

(B)                                the public announcement (which, for purposes
of this definition, shall include, without limitation, a report filed pursuant
to Section 13(d) of the Exchange Act) by the Company or any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) that such person
has become the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, determined in accordance with Rule 13d-3, excluding,
however, any securities acquired directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company);
however, that for purposes of this clause the term “person” shall not include
the Company, any subsidiary of the Company or any employee benefit plan of the
Company or of any subsidiary of the Company or any entity

 

1

--------------------------------------------------------------------------------


 

holding shares of Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan;

 

(C)                                the Continuing Directors cease to constitute
a majority of the Company’s Board of Directors;

 

(D)                               consummation of a reorganization, merger or
consolidation of, or a sale or other disposition of all or substantially all of
the assets of, the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of the Company’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;

 

(E)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company; or

 

(F)                                 the majority of the Continuing Directors
determine in their sole and absolute discretion that there has been a change in
control of the Company.

 

(ii)                                  “Continuing Director” shall mean any
person who is a member of the Board of Directors of the Company, while such
person is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (x) was a member of the Board of Directors on the date of
this Agreement as first written above or (y) subsequently becomes a member of
the Board of Directors, if such  person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors.  For purposes of this subparagraph (ii),
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities, but shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

2

--------------------------------------------------------------------------------


 

(c)                                  This Option shall not be assignable or
transferable except to a designated beneficiary (under procedures established by
the Company) or by the laws of descent and distribution in the case of the death
of Optionee, and except that for U.S. resident employees, upon written notice to
the Company, U.S. resident employees may transfer this Option during his or her
lifetime to any “family member” (as such term is used on Form S-8 under the
Securities Act of 1933) of Optionee provided that (i) there is no consideration
for such transfer or such transfer is effected pursuant to a domestic relations
order in settlement of marital property rights, and (ii) this Option held by
such transferees shall continue to be subject to the same terms and conditions
(including restrictions on subsequent transfers) as were applicable to this
Option immediately prior to such transfer.  This Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate of the Company.

 

(d)                                 This Option may be exercised, during the
lifetime of Optionee, only by Optionee, a permitted transferee pursuant to a
transfer permitted by Section 2(c) above, or, if permissible under applicable
law, by Optionee’s or such transferee’s guardian or legal representative.

 

3.                                      Effect of Termination of Employment

 

(a)                                              For all purposes of the
Agreement and this Exhibit A, the term “Employment Termination Date” shall mean
the earlier of:

 

(i)                                                 the date, as determined by
the Company, that Optionee is no longer actively employed by the Company or an
Affiliate of the Company, and in the case of an involuntarily termination, such
date shall not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); or

 

(ii)                                              the date, as determined by the
Company, that Optionee’s employer is no longer an Affiliate of the Company.

 

(b)                                 In the event the Optionee ceases to be an
employee of the Company or any of its Affiliates for any reason other than
death, Optionee shall have the right to exercise the Option at any time within
one year after the Employment Termination Date to the extent of the number of
vested shares Optionee was entitled to purchase under the Option on the
Employment Termination Date, subject to the condition that no Option shall be
exercisable after the Expiration Date.

 

(c)                                  In the event the Optionee dies while an
employee of the Company or any of its Affiliates or within three months after
the Employment Termination Date, this Option may be exercised at any time within
two years after his or her death by the executors or administrators of Optionee,
or by any person or persons to whom the Option is transferred by the prior
designation of a beneficiary or the applicable laws of descent and distribution,
to the extent of the number of vested shares Optionee was entitled to purchase
under the

 

3

--------------------------------------------------------------------------------


 

Option on the date of death, subject to the condition that no Option shall be
exercisable after the Expiration Date.

 

(d)                                 No further vesting of this Option shall
occur after the Employment Termination Date, and this Option shall be
exercisable in accordance with this Section 3 following the Employment
Termination Date only to the extent that it is exercisable on the Employment
Termination Date, pursuant to the vesting schedule set forth in the Agreement
and Section 2 hereof.

 

4.                                      Manner of Exercise

 

The Option can be exercised only by Optionee or other proper party within the
option period by notice to the Company or the Company’s third-party stock option
administrator (UBS PaineWebber Inc. as of the date of this grant) in a form
specified by the Company or such third-party stock option administrator, or in
such other manner as the Company may specify from time-to-time.  The Company
shall have the right to specify all conditions of the manner of exercise, and
such conditions may vary by country and may be subject to change from time to
time.

 

5.                                      Adjustments

 

If Optionee exercises all or any portion of the Option subsequent to any change
in the number or character of the Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Common
Stock such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the Option), Optionee shall then
receive for the aggregate price paid by him or her on such exercise of the
Option, the number and type of securities or other consideration which he would
have received if such Option had been exercised prior to the event changing the
number or character of outstanding shares.

 

6.                                      Responsibility for Taxes

 

Regardless of any action taken by the Company or Optionee’s employer (the
“Employer”) with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains Optionee’s responsibility and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax-Related Items.

 

Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, Optionee authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer or from proceeds of the sale of the shares.  Alternatively,
or in addition, if permissible under local law, the Company may (i) sell or

 

4

--------------------------------------------------------------------------------


 

arrange for the sale of shares that Optionee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount.  Finally, Optionee shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of shares that cannot be satisfied by the means previously described. 
The Company may refuse to honor the exercise and refuse to deliver the shares if
Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.

 

7.                                      Non-solicitation Agreement

 

(a)                                  In consideration of the grant of the
Option, the Optionee shall not, directly or indirectly, during the period the
Optionee is employed by the Company or its Affiliates and for a period of one
year after the Employment Termination Date:  (i) induce or attempt to induce any
other employee to leave the employ of the Company or any of its Affiliates, or
in any way interfere adversely with the relationship between any such employee
and the Company or any of its Affiliates; (ii) induce or attempt to induce any
other employee of the Company or any of its Affiliates to work for, render
services or provide advice to or supply confidential business information or
trade secrets of the Company or its Affiliates to any person or entity other
than the Company or its Affiliates; or (iii) employ, or otherwise pay for
services rendered by, any other employee of the Company or any of its Affiliates
in any other business enterprise.

 

(b)                                 The Optionee acknowledges that breach of
this Section 7 would be highly injurious to the Company, and the Company
reserves its rights to pursue all available remedies, including but not limited
to equitable and injunctive relief and damages.  The Optionee specifically
agrees that the Company shall be entitled to obtain temporary and permanent
injunctive relief from a court of law to enforce the provisions of this
Section 7, and that such relief may be granted without the necessity of proving
actual damages and without necessity of posting any bond.  This provision with
respect to injunctive relief shall not, however, diminish the right of the
Company to claim and recover damages or to seek and obtain any other relief
available to it.  The Optionee further acknowledges that this Section 7 shall be
enforceable by the Company even if no portion of the Option becomes vested and
exercisable.

 

8.                                      Data Privacy Consent

 

Optionee hereby explicitly consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.

 

Optionee understands that the Company and its Affiliates hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, details of all options or
any other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  Optionee understands that

 

5

--------------------------------------------------------------------------------


 

Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country.  Optionee
understands that Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting ADC’s HR Stock Compensation
Group.  Optionee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any shares of stock
acquired upon exercise of the Option.  Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage Optionee’s
participation in the Plan and that Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing ADC’s HR Stock Compensation Group. 
Optionee understands, however, that refusing or withdrawing his or her consent
may affect Optionee’s ability to participate in the Plan.  For more information
on the consequences of Optionee’s refusal to consent or withdrawal of consent,
Optionee may contact ADC’s HR Stock Compensation Group.

 

9.                                      Nature of Grant

 

In accepting the grant, Optionee acknowledges that:

 

(a)                                  The Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, as provided in the Plan and this
Agreement.  The Option is subject in all respects to the terms and conditions of
the Plan and this Agreement.

 

(b)                                 The grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past.

 

(c)                                  All decisions with respect to future option
grants, if any, will be at the sole discretion of the Company.

 

(d)                                 Optionee’s participation in the Plan shall
not create a right to further employment with the Company or any of its
Affiliates and shall not interfere with the ability of the Company or its
Affiliates to terminate Optionee’s employment relationship at any time with or
without cause.

 

(e)                                  Optionee is voluntarily participating in
the Plan.

 

(f)                                    The Option is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and is outside the scope of Optionee’s
employment contract, if any.

 

(g)                                 The Option is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

6

--------------------------------------------------------------------------------


 

(h)                                 In the event that Optionee is not an
employee of the Company, the Option grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the
Option grant will not be interpreted to form an employment contract with any
Affiliate of the Company.

 

(i)                                     The future value of the underlying
shares is unknown and cannot be predicted with certainty.

 

(j)                                     If the underlying shares do not increase
in value, the Option will have no value.

 

(k)                                  If Optionee exercises the Option and
obtains shares, the value of those shares acquired upon exercise may increase or
decrease in value, even below the exercise price.

 

(l)                                     No claim or entitlement to compensation
or damages arises from termination of the Option or diminution in value of the
Option or shares purchased through exercise of the Option which results from the
termination of Optionee’s employment by the Company or the Employer (for any
reason and regardless of whether in breach of contract), and Optionee
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Optionee shall be deemed irrevocably to
have waived his/her entitlement to pursue such claim.

 

(m)                               Optionee consents to the delivery by
electronic means of any documents related to the Option, the Plan or future
options that may be granted under the Plan.

 

10.                               Miscellaneous

 

(a)                                  Optionee shall have none of the rights of a
shareholder with respect to shares subject to this Option until such shares
shall have been issued upon exercise of this Option.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Minnesota or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Minnesota.  The Company
and the Optionee submit to the jurisdiction of any state or federal court
sitting in Minneapolis, Minnesota, in any action or proceeding arising out of or
relating to this Agreement, and agree that all claims in respect of the action
or proceeding may be heard and determined in any such court.  Each of the
Company and the Optionee also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
Company and the Optionee waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of the other party with respect
thereto.  The Company and the Optionee agree that a final judgment in any action
or proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or in equity.

 

7

--------------------------------------------------------------------------------


 

(c)                                  To the extent any provision of this
Agreement shall be determined by any court to be invalid or unenforceable in any
jurisdiction, such provision shall be deemed to be deleted from this Agreement,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected.  In furtherance of and not in limitation of
the foregoing, the Optionee expressly agrees that should the duration of,
geographical extent of, or business activities covered by Section 7 of this
Agreement be in excess of that which is valid or enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent
or activities that may validly or enforceably be covered.  The Optionee
expressly stipulates that this Agreement shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

 

(d)                                 If Optionee has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B
TO THE
ADC TELECOMMUNICATIONS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

 

If Optionee is resident in any country named below, his/her Option grant is
subject to the further terms provided below for that country.  These terms are
in addition to the terms stated in the Agreement and Exhibit A to the Agreement.

 


ARGENTINA


 

The benefits received under the Plan, if any, do not accrue on a monthly basis
and will not be granted on a regular or monthly basis.  In addition, the Option
is granted by Company on behalf of the local employer.

 

The Option granted pursuant to the Plan, and the shares which may be purchased
upon exercise of the Option, are offered in a private transaction and are not
subject to the supervision of any Argentine governmental authority.  This is not
an offer to the public.

 

Please note that exchange controls in Argentina are currently in a state of
flux.  Therefore, Optionee should consult with his/her legal advisor regarding
any approval or reporting obligations that Optionee may have with respect to the
exercise of options, the ownership of foreign shares and/or the receipt of cash
payments from abroad.

 


AUSTRALIA


 

Optionee’s Option is granted pursuant to the Australian Addendum which is an
addendum to the Plan, and therefore, Optionee’s Option is subject to the terms
and conditions as stated in the Australian Addendum, the Plan, the Agreement and
Exhibits A and B to the Agreement.

 


BELGIUM


 

Optionee must accept the Option within 60 days after this Agreement is
distributed to him/her.  Failure to do so will result in forfeiture of the
Option.  In order to properly accept, Optionee must sign the Acceptance Form and
return it to ADC’s HR Stock Option Group (at the address specified in the
Agreement) within 60 days of the offer date specified in Optionee’s offer
letter.  If Optionee’s Option is forfeited, he/she will not be entitled to any
payment or compensation in lieu of the Option.

 

Optionee is required to report any security or bank account maintained outside
of Belgium on his/her annual tax return.

 


BRAZIL


 

Due to exchange control restrictions in Brazil, Optionee must exercise the
Option using the cashless sell-all method of exercise.  Pursuant to a cashless
sell-all exercise, Optionee will authorize the stockbroker to sell all the
shares that he/she is entitled to at exercise and remit the sale proceeds less
the exercise price, broker’s fees and any applicable taxes to Optionee in cash.

 

By accepting this Option, Optionee acknowledges that he/she agrees to comply
with applicable Brazilian laws and pay any and all applicable taxes associated
with the exercise of

 

9

--------------------------------------------------------------------------------


 

the Option, sale of shares obtained pursuant to exercise of the Option.

 

Canada (Quebec only)

 

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

 

Canada (all provinces)

 

Optionee is permitted to sell shares acquired upon exercise of the Option
through the designated broker appointed by the Company provided the resale of
shares takes place outside of Canada through the facilitates of the stock
exchange which the shares are listed.  Currently, the Company’s shares are
listed on NASDAQ.

 


CHINA


 

Due to legal restrictions in China, Optionee must exercise the Option using the
cashless sell-all method of exercise.  Pursuant to a cashless sell-all exercise,
Optionee will authorize the stockbroker to sell all the shares that he/she is
entitled to at exercise and remit the sale proceeds less the exercise price,
broker’s fees and any applicable taxes to Optionee in cash.

 


FRANCE


 

Optionee may hold shares purchased under the Option outside of France provided
he/she declares all foreign accounts, whether open, current, or closed, in
his/her income tax return.  Optionee must also declare to the customs and excise
authorities any cash or securities he/she imports or exports without the use of
a financial institution when the value of the cash or securities is equal to or
exceeds €7,600.

 


GERMANY


 

Cross-border payments in excess of €12,500 must be reported monthly.  If
Optionee uses a German bank to transfer a cross-border payment in excess of
€12,500 in connection with the purchase or sale of Company shares, the bank will
make the report.  In addition, Optionee must report any receivables or payables
or debts in foreign currency exceeding an amount of €5,000,000 on a monthly
basis.  Finally, Optionee must also report his/her holding annually in the
unlikely event that Optionee holds shares representing 10% or more of the total
or voting capital of the Company.

 


HONG KONG


 

Company specifically intends that the Plan will not be an occupational
retirement scheme for the purposes of the Occupational Retirement Schemes
Ordinance (“ORSO”).  Notwithstanding the foregoing, if the Plan is deemed to
constitute an occupational retirement scheme for the purposes of ORSO,
Optionee’s option grant shall be void.

 

10

--------------------------------------------------------------------------------


 


INDIA


 

Due to exchange control restrictions in India, Optionee must exercise the Option
using the cashless sell-all method of exercise.  Pursuant to a cashless sell-all
exercise, Optionee will authorize the stockbroker to sell all the shares that
he/she is entitled to at exercise and remit the sale proceeds less the exercise
price, broker’s fees and any applicable taxes to Optionee in cash.

 

All proceeds from the exercise of the Option must be repatriated to India within
a reasonable time of receiving payment.  Optionee will receive a foreign inward
remittance certificate (“FIRC”) from the bank where he/she deposits the foreign
currency.  Optionee should maintain the FIRC as evidence of the repatriation of
funds in the event that the Reserve Bank of India or his/her employer requests
proof of repatriation.

 

Optionee acknowledges and agrees that:  (i) his/her decision to exercise the
Option is voluntary; and (ii) an Option granted under the Plan does not
constitute a customary right or privilege.

 


IRELAND


 

This Option is granted pursuant to the Plan and the shares which may be
purchased on exercise of the Option are offered in a private transaction.  This
is not an offer to the public.

 

Optionee must exercise his/her Option by using a handwritten letter, an
electronic notification, or a voice response system.  Optionee may not use a
standard option exercise form provided by the Company or its agent, if any.

 

If Optionee is a director, shadow director or secretary of an Irish subsidiary
of Company, Optionee is subject to certain notification requirements under the
Companies Act, 1990.  Among these requirements is an obligation to notify the
Irish subsidiary in writing when Optionee receives an interest (e.g., options,
shares) in Company and the number and class of shares or rights to which the
interest relates.  In addition, Optionee must notify the Irish subsidiary when
Optionee sells shares acquired through the exercise of options.  Optionee must
notify the Irish subsidiary of the acquisition or disposal of an interest in
shares within five days following the day of acquisition or disposal of the
interest in shares.  These notification requirements also apply to any rights or
shares acquired by Optionee’s spouse or children under the age of 18.  Please
contact Company to obtain a copy of the notification form.

 


ISRAEL


 

Optionee must exercise the Option using the cashless sell-all method of
exercise.  Pursuant to a cashless sell-all exercise, Optionee will authorize the
stockbroker to sell all the shares that he/she is entitled to at exercise and
remit the sale proceeds less the exercise price, broker’s fees and any
applicable taxes to Optionee in cash.

 


ITALY


 

By accepting this Option, Optionee acknowledges that he/she has received a copy
of the Plan, reviewed the Plan and this Agreement in their entirety and fully
understands and accepts all provisions of the Plan and this Agreement.  In
addition, Optionee acknowledges that the Option is not meant to incentivize,
compensate or reward Optionee for his/her efforts for his/her employer.

 

11

--------------------------------------------------------------------------------


 

In addition, by accepting this Option, Optionee further acknowledges that he/she
has read and specifically and expressly approves the following clauses in the
Plan and this Agreement:  Section 2(a) - the term of the Option is ten years;
Section 2(c) - the Option cannot be transferred other than by will or the laws
of descent and distribution; Section 3(a)(i) - in the event of involuntary
termination of Optionee’s employment, Optionee’s right to vest in Options, if
any, will terminate as of the date that Optionee is no longer actively employed
by Optionee’s current employer; Section 6 - Optionee is responsible for all
Tax-Related Items, as defined in this Agreement; Section 7 - Optionee is subject
to non-solicitation provisions, as specified in this Agreement; Section 8 -
Optionee consents to the collection, use and transfer of his/her personal data
as described in this Agreement; Section 9(a) - the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; and
Section 9(c) - all decisions with respect to future grants will be at the sole
discretion of the Company.

 

Exchange control reporting is required if Optionee transfers cash or shares to
or from Italy in excess of €12,500 or the equivalent amount in U.S. dollars.  If
the payment is made through an authorized broker resident in Italy, the broker
will comply with the reporting obligation.  In addition, the Optionee will have
exchange control reporting obligations if Optionee has any foreign investment
(including stock) held outside Italy in excess of €12,500 or the equivalent
amount in U.S. dollars.  The reporting must be done on Optionee’s individual tax
return.

 


JAPAN


 

If Optionee acquires shares valued at more than ¥100,000,000 in a single
transaction, Optionee must file a report with the Ministry of Finance through
the Bank of Japan within 20 days of the purchase of the shares.  The reporting
requirements vary depending on whether or not the relevant payment is made
through a bank in Japan.

 


MALAYSIA


 

Optionee must comply with the following exchange control reporting obligations
if Optionee is a Malaysian resident for exchange control purposes:  (i) if
Optionee remits more than RM50,000 (or its equivalent in foreign currency) to
exercise his/her Option, Optionee will be required to file a Form P with the
Foreign Exchange Department of Bank Negara; (ii) Optionee must repatriate all
proceeds from the sale of shares and all dividend payments (if any) to Malaysian
as soon as the proceeds/dividends are received; (iii) Optionee must file a Form
R with Bank Negara if the amount of funds repatriated exceeds RM50,000 (or its
equivalent in foreign currency); and (iv) if Company and/or Optionee’s employer
do not obtain a blanket exchange control approval, then Optionee must notify
Bank Negara of the remittance of funds to exercise his/her Option at least seven
working days before the remittance (Optionee can estimate the amount that he/she
intends to remit).  These requirements apply to both cash and cashless
exercises.

 

If Optionee is a director of a Malaysian affiliate of ADC, he/she is subject to
certain notification requirements under the Malaysian Companies Act, 1965. 
Among these requirements is an obligation to notify the Malaysian affiliate in
writing when Optionee receives an interest (e.g., stock options, shares, etc.)
in Company or any related companies.  In addition, Optionee must notify the
Malaysian affiliate when he/she sells shares of Company or any related company
(including when Optionee sells shares acquired through exercise of his/her
Option).  Additionally, Optionee must also notify the Malaysian affiliate of
Company if there are any subsequent changes in Optionee’s interest in Company or
any related companies.  These notifications must be made within 14 days of
acquiring or

 

12

--------------------------------------------------------------------------------


 

disposing of any interest in Company or any related company.

 


MEXICO


 

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to Optionee.

 

This invitation and, in Optionee’s case, the acquisition of shares does not, in
any way, establish a labor relationship between Optionee and the Company, and it
does not establish any rights between Optionee and his/her employer.

 

La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad para usted.

 

Esta invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company y tampoco establece
derecho alguno entre usted y su empleador.

 


THE NETHERLANDS


 

By accepting this Option, Optionee acknowledges that:  (i) the grant is intended
as an incentive for the Optionee to remain employed with his/her current
employer and is not intended as remuneration for labor performed; (ii) the grant
is not intended to replace any pension rights or compensation; and (iii) in the
case of a merger, take-over or transfer of liability, the benefits granted under
the Plan will not transfer automatically to another company.

 

If Optionee would like to defer taxation until the time of exercise, he/she must
sign a deferral election form and accompanying documents for the purposes of
deferring tax until exercise.

 

Statistical reporting of payments of €50,000 or more to or from a foreign
country must be reported to the Nederlandsche Bank.  If a Dutch bank is involved
in sending or receiving the payment, the bank will report the transaction.

 


SINGAPORE


 

If Optionee is a director, associate director or shadow director of a Singapore
affiliate of Company, Optionee is subject to certain notification requirements
under the Singapore Companies Act.  Among these requirements is an obligation to
notify the Singaporean affiliate in writing when Optionee receives an interest
(e.g., options, shares) in Company or any related companies.  Please contact
Company to obtain a copy of the notification form.  In addition, Optionee must
notify the Singapore affiliate when Optionee sells shares of Company or any
related company (including when Optionee sell shares acquired through exercise
of his/her Option).  These notifications must be made within two days of
acquiring or disposing of any interest in Company or any related company.  In
addition, a notification must be made of Optionee’s interests in Company or any
related company within two days of becoming a director.

 

13

--------------------------------------------------------------------------------


 


SOUTH AFRICA


 

To participate in the Plan, Optionee must comply with exchange control
regulations in South Africa.  The Exchange Control Department of the South
African Reserve Bank (the “Exchange Control”) requires that approval be sought
for the participation by South African residents in foreign share incentive
schemes.  Although this approval is Optionee’s obligation (not Company’s or
Optionee’s Employer obligation), the Company may obtain this approval on
Optionee’s behalf.

 

Optionee must exercise the Option using the cashless sell-all method of
exercise.  Pursuant to a cashless sell-all exercise, Optionee will authorize the
stockbroker to sell all the shares that he/she is entitled to at exercise and
remit the sale proceeds less the exercise price, broker’s fees and any
applicable taxes to Optionee in cash.

 

Because the exchange control regulations change frequently and without notice,
Optionee should consult his/her legal advisor prior to exercise of this Option
to ensure compliance with current regulations.  It is Optionee’s responsibility
to comply with South African exchange control laws, and neither Company nor
Optionee’s employer will be liable for any resulting fines or penalties.

 


SOUTH KOREA


 

When Optionee exercises an Option, his/her remittance of funds must be
“confirmed” by a foreign exchange bank in Korea.  This procedure does not
require approval of the remittance from the bank.  Optionee must submit the
following documents to the bank with a confirmation application available from
the bank:  (i) the notice of grant, if any; (ii) the Plan; (iii) the Agreement
indicating the type of shares to be acquired and the amount of shares; and
(iv) a certificate of employment from Optionee’s local employer.

 

Exchange control laws also require Korean residents who realize US$100,000 or
more from the sale of shares to repatriate the proceeds back to Korea within six
months of the sale.

 


SPAIN


 

By accepting this Option, Optionee acknowledges that:  (i) he/she understands
and agrees to the terms of the Plan; (ii) he/she consents to participation in
the Plan; (iii) and he/she has received a copy of the Plan.

 

Optionee understands that Company has unilaterally, gratuitously, and
discretionally decided to distribute Options under the Plan to individuals who
may be employees of the Company or its affiliates throughout the world.  The
decision is a temporary decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
Company or any of its affiliates presently or in the future.  Consequently,
Optionee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with Company
or any of its affiliates) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever.  Further, Optionee understands and freely accepts that there is no
guarantee that any benefit whatsoever shall arise from any gratuitous and
discretionary grant since the future value of the Options and underlying shares
is unknown and unpredictable.  In addition, Optionee understands that this grant
would not be made to Optionee but for the assumptions and conditions referred to
above; thus, Optionee acknowledges and freely accepts that should any or all of
the assumptions be mistaken or should any of the conditions not be met for

 

14

--------------------------------------------------------------------------------


 

any reason, then any grant of Options shall be null and void and the Plan shall
not have any effect whatsoever.

 

It is Optionee’s responsibility to comply with exchange control regulations in
Spain.  The purchase of Company shares must be declared for the purchaser for
statistical purposes to the Spanish Dirección General de Comercio e Inversiones
of the Ministry of Economy (the “DGCI”).  If Optionee purchases shares through
the use of a Spanish financial institution, that institution will automatically
make the declaration to the DGCI for Optionee.  Otherwise, Optionee must make
the declaration himself/herself by filing the appropriate form with the DGCI.

 

When receiving foreign currency payments derived from the ownership of Company
shares (i.e., as a result of the sale of the shares), Optionee must inform the
financial institution receiving the payment, the basis upon which such payment
is made.  Optionee will need to provide the institution with the following
information:  (i) Optionee’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.

 

If Optionee wishes to import the ownership title of the Company shares (i.e.,
share certificates) into Spain, Optionee must declare the importation of such
securities to the DGCI.

 

This offer is considered a private placement outside of the scope of Spanish law
on public offerings and issuances.

 


UNITED KINGDOM


 

Optionee agrees that if Company does not withhold the amount of income tax and
National Insurance Contributions that Optionee is responsible for as a result of
the exercise, release, assignment or cancellation of the Option (the “Taxable
Event”) from Optionee within 90 days after the Taxable Event, that the amount
that should have been withheld from Optionee shall constitute a loan owed by
Optionee to Optionee’s employer (“Employer”), effective 90 days after the
Taxable Event.  Optionee agrees that the loan will bear interest at the UK
official rate of interest and it will be immediately due and repayable and
Company and/or Employer may recover it at any time thereafter by withholding the
funds from Optionee’s salary, bonus or any other funds due by Employer to
Optionee, by withholding in shares acquired upon exercise of the Option or by
demanding cash or a check from Optionee.

 


VENEZUELA


 

Optionee acknowledges and agrees that any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Optionee’s employment.

 

Optionee also acknowledges that:  (i) this offer is personal, private, exclusive
and non-transferable; (ii) Optionee has been selected to receive a grant only
because he/she meets the eligibility requirements contained in the Plan; and
(iii) this offer is not being communicated using any means of publicity.

 

Recently, the Government of Venezuela established an exchange control regime. 
Optionee should consult with his/her legal advisor to determine how these new
requirements impact

 

15

--------------------------------------------------------------------------------


 

his/her participation in the Plan.

 

16

--------------------------------------------------------------------------------